Exhibit 10.1

 



SCHEDULE 1*

SCHEDULE OF MEMBERS

 

Member Units Percentage Interest Contribution Closing Capital Account Balance
Additional Cash Capital Contributions Additional Non-Cash Capital Contributions
Capital Accounts Notice Information Franchise Group, Inc. 14,199,754.00 60.08%
$169,201,116.00 $1,061,271.85 - $170,262,387.85

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

Attention: Tiffany McMillan McWaters

Email: tiffany.mcwaters@libtax.com

Brian DeGustino Revocable Trust 792,529.62 3.35% $9,430,363.46 - $79,992.00
$9,510,355.46

c/o Brian DeGustino
32 Wedgewood Drive
Hawthorn Woods, IL 60047

Email: degustinob@gmail.com

Amy DeGustino Irrevocable Trust 336,798.69 1.43% $4,041,584.34 - - $4,041,584.34

c/o Brian DeGustino
32 Wedgewood Drive
Hawthorn Woods, IL 60047

Email: degustinob@gmail.com

Samjor Family LP 3,937,726.03 16.66% $34,951,536.34 - $12,301,176.00
$47,252,712.34 c/o Brian R. Kahn
9935 Lake Louise Drive
Windermere, FL 34786
Email:  bkahn@vintcap.com Vintage RTO, L.P. 2,233,218.53 9.45% $22,979,790.34 -
$3,818,832.00 $26,798,622.34 c/o Vintage Capital Management, LLC
4705 S. Apopka Vineland Road
Suite 206
Orlando, FL 32819
Attention:  Brian R. Kahn
Email:  bkahn@vintcap.com Martin Meyer and Fengfeng Ren 336,798.69 1.43%
$4,041,584.34 - - $4,041,584.34

1801 N. Mohawk St. #B
Chicago, IL 60614

Email: martinmey@yahoo.com

fengfengrn@gmail.com

David O’Neil 898,130.31 3.80% $10,777,563.75 - - $10,777,563.75 350 N. Orleans
St., Suite 2N
Chicago, IL 60654-1600 Jeffrey D. Miller 898,130.31 3.80% $10,777,563.75 - -
$10,777,563.75

240 Maplewood Rd.
Riverside, IL 60546

Email: jdmiller10@protonmail.com

 

* This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units, or to
reflect any additional issuances of Units pursuant to this Agreement.



 



 

